                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

 DARLA PERROTTO,

               Plaintiff,
                                                              Civ. No. 2:18-13825
        v.                                                         OPINION

 MORGAN ADVANCED MATERIALS, PLC,
 et al.,

               Defendants.


WILLIAM J. MARTINI, U.S.D.J.:
        In an employment discrimination action, this matter comes before the Court on
Morgan Advanced Materials, PLC; Morgan Advanced Ceramics, Inc., a/k/a Morgan
Technical Ceramics; and Gerard T. McConvery’s (together, “Defendants”) Motion to
Dismiss Counts I and II of Plaintiff’s Second Amended Complaint. The Court has
jurisdiction under 28 U.S.C. §§ 1331, 1332(a), and 1367(c), and decides the matter without
oral argument. Fed. R. Civ. P. 78(b). For the reasons set forth below, Defendants’ Motion
to Dismiss is GRANTED.
 I.    BACKGROUND
        On or about June 24, 2013, until her termination on April 5, 2018, Plaintiff Darla
Perrotto worked “in the capacity of Controller/Human Resources” at Morgan Advanced
Materials, PLC and Morgan Advanced Ceramics, Inc.’s (“Morgan”) Fairfield, New Jersey,
office. Notice of Removal, Ex. B, Second Am. Compl. ¶ 10, ECF No. 1-2 (“SAC”). On
April 24, 2018, New Jersey’s governor signed into law the Diane B. Allen Equal Pay Act
(“NJEPA”) which amended the New Jersey Law Against Discrimination (“LAD”) to
require pay equality across all protected classes. N.J. Stat. Ann. §§ 34:11–56:13. While
enacted on April 24, 2018, NJEPA took effect on July 1, 2018. 2018 N.J. Sess. Law Serv.
Ch. 9 (West) (“This act shall take effect on July 1, 2018.”).
       Defendants terminated Plaintiff’s employment before NJEPA became law.
SAC ¶¶ 10, 151–54. On July 27, 2018, Plaintiff filed suit in state court alleging employment
(gender) discrimination and retaliation against Defendants and other fictitious parties.
Defendants timely removed. Defendants now seek to dismiss NJEPA gender pay disparity
and retaliation claims (Counts I and II) under FRCP 12(b)(6), ECF No. 5 (“Defs.’ Br.”),
Plaintiff opposed, ECF No. 9 (“Pl.’s Opp’n”), and Defendants replied, ECF No. 10.


                                             1
    II.   LEGAL STANDARD
       Rule 12(b)(6) provides for dismissal of a complaint if the plaintiff fails to state a
claim upon which relief can be granted. The movant bears the burden of showing that no
claim has been stated. Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). “[A]ll
allegations in the complaint must be accepted as true, and the plaintiff must be given the
benefit of every favorable inference to be drawn therefrom.” Malleus v. George, 641 F.3d
560, 563 (3d Cir. 2011). But the court cannot accept as true “legal conclusions” and
“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
III.      DISCUSSION
       Plaintiff alleges Defendants engaged in gender-based discrimination and retaliatory
compensation practices under NJEPA. SAC ¶¶ 167–76 (Counts I and II). Specifically,
while employed from June 24, 2013, to April 5, 2018, Defendants “pa[id] a rate of
compensation, including benefits, to male employees which is [more] than the rate paid to
female employees for substantially similar work,” id. ¶ 168,1 and retaliated against her for
engaging in NJEPA protected activities, id. ¶ 174. Plaintiff’s complained-of conduct
occurred prior to NJEPA’s effective date of July 1, 2018. Id. ¶ 165. Thus, the question here
is whether the statute should apply retroactively to Plaintiff’s NJEPA claims.
       Plaintiff contends the Legislature intended NJEPA to operate retroactively and such
application would neither impair a party’s constitutional rights nor cause manifest injustice.
Pl.’s Opp’n at 15–30. Unsurprisingly, Defendants respond there is no basis to indicate
retroactivity. First, there lacks express or implied legislative intent. Second, NJEPA is not
curative, since it represents an entirely new statutory scheme affording pay equality
protections for protected classes such as gender. Third, the parties’ expectations fail to
warrant retroactive application. Defs.’ Br. at 5–9. The Court agrees with Defendants. allege
          A. The Diane B. Allen Equal Pay Act is Not Retroactively Applicable to
             Conduct Occurring Prior to its Effective Date
        “Settled rules of statutory construction favor prospective rather than retroactive
application of new legislation.” James v. N.J. Mfrs. Ins. Co., 83 A.3d 70, 77 (N.J. 2014)
(citations omitted). The traditional prospective preference rests on “long-held notions of
fairness and due process.” Id. (quotations marks and citation omitted). A party overcomes
the strong presumption against retroactivity through showing (1) the Legislature intended
the statute to apply retroactively and (2) that such application would neither
unconstitutionally hinder a party’s vested rights or cause manifest injustice. Johnson v.
Roselle EZ Quick LLC, 143 A.3d 254 (N.J. 2016) (citations omitted). There are three

1
  Plaintiff alleges Defendants paid male employees less than female employees for substantially
similar work. SAC ¶ 168 (emphasis added). Based on the allegations in the complaint, the Court
assumes Plaintiff meant to assert “more,” i.e., that she was paid less than her male counterparts,
or that Defendants paid female employees less than the rate paid to male employees for
substantially similar work.

                                                2
circumstances that support applying a statute retroactively: ‘“(1) when the Legislature
expresses its intent that the law apply retroactively, either expressly or implicitly; (2) when
an amendment is curative; or (3) when the expectations of the parties so warrant.”’ Id.
(quoting James, 83 A.3d at 77). The Court finds no exception applies here.
                      There Lacks an Express or Implied Indication the Legislature
                      Intended the Diane B. Allen Equal Pay Act be Applied
                      Retroactively
       The Court need only look to the statute’s plain language to discern legislative intent
here. The Legislature passed NJEPA on April 25, 2018, but it specifically postponed the
effective date until July 1, 2018. This delayed enactment shows the Legislature intended
NJEPA to have prospective application only. See Twiss v. State, 591 A.2d 913, 916 (N.J.
1991) (postponing a statute’s effective date indicates prospective legislative intent only);
Sarasota-Coolidge Equities II, L.L.C. v. S. Rotondi & Sons, Inc., 770 A.2d 1264, 1271–72
(N.J. Super. App. Div. 2001) (citing cases when courts found a postponed effective date
evinced only a prospective application).
                      The Diane B. Allen Equal Pay Act is Not Curative
       NJEPA cures nothing through amendment. A curative amendment serves to
‘“remedy a perceived imperfection in or misapplication of a statute.”’ James, 83 A.3d at
78 (quoting Schiavo v. John F. Kennedy Hosp., 609 A.2d 781, 784 (N.J. Super. Ct. Ap.
Div. 1992), aff’d, 620 A.2d 1050 (Mem.) (N.J. 1993). Put differently, the amendment
“merely clarifie[s] the legislative intent behind the [previous] act.” Id. (citations omitted
and alterations in original).
        Retroactive application would not be curative here because this is a “first of its kind”
statute addressing pay equity for performing “substantially similar work.” N.J. Stat. Ann.
§ 10:5–12(t); see Lombardo v. Revlon, 746 A.2d 475, 479 (N.J. Super. Ct. App. Div. 2000)
(holding a “first of its kind” statute was not curative). Contrary to carrying out or simply
explaining LAD’s original intent, NJEPA introduced expanded employee protections.
NJEPA expanded the statute of limitations for pay equity violations to six years, rather than
the two-year limitations period on other LAD violations. N.J. Stat. Ann. § 10:5-12(a).
Further, if a jury finds an employer committed an act of reprisal or gender-based pay
discrimination, a jury must award treble damages. Id. § 10:5-13. In all, there lacks evidence
showing the Legislature sought to explain or clarify existing law. See 2nd Roc-Jersey
Assocs. v. Town of Morristown, 731 A.2d 1, 14 (N.J. 1999) (finding the curative exception
inapplicable when the Legislature passed an amendment to correct a state court’s apparent
“misapplication of the law” and an assembly committee report reaffirmed the legislation
served a clarifying purpose).
                      Neither Plaintiff nor Defendants had any Expectation that
                      Warrants Retroactive Application
       The reasonable expectations of the parties fails to support retroactive application.
Plaintiff filed suit on July 20, 2018—just under three weeks after NJEPA became law.

                                               3
Plaintiff’s allegations encompass conduct up until her termination on April 5, 2018.
SAC ¶ 10. With three months between the complained-of conduct and when NJEPA
became law, the Court sees no basis to support how the parties’ reasonable expectations
warrants invoking retroactivity. See James, 83 A.3d at 83 (“To the extent that James points
to the existence of a pending bill in the Legislature at the time of his accident, the argument
fails to establish an expectation that is recognizable as requiring a retroactive application
of the new law to his case.”); Schiavo, 609 A.2d at 784 (finding the third exception
inapplicable when there was a three-year difference between plaintiff’s injury and the date
of the proposed amendment).
       B. Granting Leave to Amend Would be Futile
        Defendants moved to dismiss with prejudice. While Plaintiff did not seek leave to
amend, district courts should give a party leave to amend “unless amendment would be
inequitable or futile.” Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002)
(citations omitted). The decision is within the Court’s discretion. Id. (citing Foman v.
Davis, 371 U.S. 178, 182 (1962)).
        No amendment here would cure the dismissed claims because the Court finds no
legislative intent or design to give NJEPA retroactive treatment. The Court will thus
DISMISS Counts I and II in Plaintiff’s Second Amended Complaint WITH
PREJUDICE.
IV.    CONCLUSION
      For the reasons discussed above, Defendants’ Motion to Dismiss is GRANTED.
The Diane B. Allen Equal Pay Act claims alleged in Counts I and II in Plaintiff’s Second
Amended Complaint are DISMISSED WITH PREJUDICE. An appropriate order
follows.


                                                        /s/ William J. Martini
                                                     WILLIAM J. MARTINI, U.S.D.J.


Dated: January 15, 2019




                                              4
